103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilford Andrew MATHERLY, Jr., Plaintiff--Appellant,v.J.C. BASKFIELD, c/o;  C.E. Dunmoodie, Cap tain;  D.R.Guillory, Warden;  R. Angelone, Director;  E. Murray;  W.Rogers, Regional Administrator;  L. Jarvis, AssistantWarden;  L. KELLY, Assistant Warden;  C. LEWIS, Major;  V.Washington, Treatment Supervisor;  D. Anderson, OperationsOfficer;  B. Caraballa, Counselor;  M. GROSS, Food ServicesSupervisor;  Monise Simons, Food Service Supervisor;  VernonMAYS, Food Service Supervisor;  CARL HUNT, Food ServiceSupervisor;  Leon REED, Food Service Supervisor;  NurseSmith, Medical Personnel;  Nurse Heller, Medical Personnel;Nurse Jones, Medical Personnel;  Nurse Webb;  P. Marlowe,Nurse;  Nurse Derdivanis;  Nurse Johnson;  S. Hurley, Nurse;D. Gately, Nurse;  G. Login, Nurse, Defendants--Appellees.
No. 96-7265.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 20, 1996.

Wilford Andrew Matherly, Jr., Appellant Pro Se.
Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia;  Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia;  Malcolm Pollard McConnell, III, Anisa Patrice Kelley, COTTER, FISCELLA & MCCONNELL, Glen Allen, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Matherly v. Baskfield, No. CA-94-189-2 (E.D.Va. Aug. 5, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED